Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Dudar (UG PG Pub No. 2014/0297071) teaches a fuel purge system that determines reid pressure (figure 3 paragraph 63) but does so via a peak pressure measurement after funning a canister pump in one direction
Benjey (US PG Pub No. 2018/0245545) teaches determined a reid pressure from a pump, venture and test chamber inside a fuel tank (paragraph 9 and 21).
However the prior art of record fails to show or adequately teach 
A method for determining a Reid vapor pressure of a fuel system using a bi-directional pump of the fuel system, the method comprising: 
activating the bi-directional pump in a first direction until fuel pressure of the fuel system changes from a base level to a first predetermined fuel pressure, and deactivating the bi-directional pump when the fuel pressure reaches the first predetermined fuel pressure; 
recording a first rate of fuel pressure decay of the fuel pressure as the fuel pressure changes from the first predetermined fuel pressure to the base level; 
after the fuel pressure of the fuel system has returned to the base level or after a predetermined period of time has expired, activating the bi-directional pump in a second direction opposite to the first direction until fuel pressure of the fuel system changes from the base level to a second predetermined fuel pressure, and again deactivating the bi-directional pump when the fuel pressure reaches the second predetermined fuel pressure; 
recording a second rate of fuel pressure decay of the fuel pressure as the fuel pressure changes from the second predetermined fuel pressure to the base level; and 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C JIN/Primary Examiner, Art Unit 3747